DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 5/23/2022 has been entered.
Claim Objections
The following claims are objected to because of the following informalities:  
In claim 1, line 19, the term “dispenser;0” has typographical error.
Claim 9 is missing a “.” at the end of claim.
In claim 10, the term “a internet” in line 2, has grammatical error.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



In claim 2, line 2, the term “the indicia” makes the claim indefinite, since it is unclear wither the term “the indicia” refers to the “differential temperature indicia” (thermochromic indicia) or the “second indicia” as cited in claim 1.
In claims 8 and 10, the term “a second indicia” makes the claims indefinite, since it is unclear wither the term “a second indicia” refers to the “a second indicia” as cited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1-5, 7, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan (US 2002/0005044) in view of Hygema (US 2009/0014679) in view of Gueret (US 2005/0258172) and in view of Parker (US 5,202,677).
Regarding claims 1-3, Mahajan discloses a microwavable aerosol dispenser ([0008], [0030]) comprising: an outer container (22) having a closed end bottom at a first end and an open neck at a second end (fig.2) and defining an outer container volume (26) therein; a product disposed in said outer container (30 in 22); a product delivery device (24) for providing a flow path to ambient for the product (30) disposed in the outer container, wherein the product delivery device is selected from the group consisting of: a collapsible bag ([0031]); a dispensing valve (34) assembly for selectively dispensing the product from the aerosol dispenser (20), propellant disposed within the outer container and pressurizing the product to a gage pressure greater than ambient, to provide for selective delivery of the product from the aerosol dispenser ([0031]; force of propellant 28 on 24 to dispense 30 out), and the aerosol dispenser is suitable for heating in a microwave oven [0008], and the outer container is polymeric ([0042, 0046]), the product delivery device is also polymeric ([0031]). 
 	Mahajan is silent in disclosing the dispensing valve assembly is polymeric; and
 differential temperature indicia associated with the aerosol dispenser, the indicia indicating the aerosol dispenser is suitable for heating in a microwave oven, wherein the indicia comprises thermochromic indicia, wherein the thermochromic indicia is disposed in a band that circumscribes thePage 2 of 12Appl. No. 15/444,356Docket No. 14736 Reply to Office Action mailed on 8-30-19Customer No. 27752aerosol dispenser, and wherein the thermochromic indicia is configured to indicate when to stop heating the aerosol dispenser; the indicia comprises instructions for heating the aerosol dispenser in the microwave oven; and the thermochromic indicia is disposed on the outer container; a safety valve configured to prevent overpressurization of the aerosol dispenser; and, wherein the aerosol dispenser comprises a second indicia, wherein the second indicia is not visible until the aerosol dispenser is heated in the microwave and, the second indicia comprising thermochromic indicia indicating a trademark.
 	However, Hygema teaches the valve (10) of the plastic aerosol container ([0001], [0005], see also claims 11-13; fig.1-17), is made of plastic ([0031]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the valve of Mahajan to a plastic one as taught by Hygema, in order to provide a cost effective valve. 
 	Furthermore, Gueret in the same field of microwave heating a liquid container  (see 20 in fig.1) teaches differential temperature indicia ([0119]; “changes of color”; see 46 in fig.6 and [0113]) associated with the dispenser, the indicia indicating the dispenser is suitable for heating in a microwave oven ([0042]; see also fig.1), wherein the thermochromic indicia is disposed in a band that circumscribes thePage 2 of 12Appl. No. 15/444,356 Docket No. 14736Reply to Office Action mailed on 8-30-19Customer No. 27752dispenser (see 46 in fig.6), and wherein the thermochromic indicia is configured to indicate when to stop heating the dispenser ([0030-0031]); the indicia comprises instructions for heating the aerosol dispenser in the microwave oven ([0031]); and the thermochromic indicia is disposed on the outer container ([0045]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a safety label as taught by Gueret to the aerosol dispenser of Mahajan and Hygema in combination, in order to inform the user about the temperature of the product when it is removed from the microwave oven, to enable the product to be used properly at the desired temperature, and in particular to safeguard the user against being burned (see Gueret [0042]).
Furthermore, Gueret teaches a safety valve configured to prevent overpressurization of the aerosol dispenser ([0138]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a safety valve as taught by Gueret into the aerosol dispenser of Mahajan and Hygema in combination, in order to operate the device safely (see Gueret [0138]).
Finally, Parker teaches a second indicia (see fig.1, “ICE”), wherein the second indicia is not visible until the thermochromic layers is heated (col 10, ll.12-26) and, the second indicia comprising thermochromic indicia indicating a trademark (see col 10, ll.12-17, “trademark”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a second indicia as taught by Parker to the aerosol dispenser of Mahajan, Hygema and Gueret in combination, in order to have an advantage to identify the authenticity of the device.
Regarding claim 4, Mahajan discloses the product (30) is disposed in the bag (24), the propellant ([0031], 28) is disposed between the bag and the outer container.
Regarding claim 5, Mahajan discloses the product (30) is disposed in the bag (24), the propellant ([0031], 28) is disposed between the bag and the outer container. Mahajan does not disclose the thermochromic indicia is disposed on the bag. However, Gueret in the same field of dispensing product via a microwavable container discloses the indicia comprises thermochromic indicia disposed on the container ([0045]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to include a thermochromic indicia on the container as taught by Gueret into the aerosol dispenser of the device of Mahajan, Hygema and Parker in combination, in order to make a use of the dispenser safely. Furthermore, since Gueret teaches such a thermochromic indicia being placed on the container, therefore, having the indicia on the bag is a simple alternative choice without conveying any inventive step or revealing any unexpected results.
Regarding claim 7, Mahajan is silent in disclosing an outer container with a diameter less than or equal to about 7.62 cm and a volume ranging from about 118 cc to about 1000 cc and the gage pressure of less than about 965 kPA @ 50C. However, Mahajan discloses a conventional household aerosol dispenser for use in microwave container [0008] which is similar to the microwavable aerosol container of this instant application. Also, the aerosol container in this instant application does not deviate from the standard sizes used by consumers in their household. At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have an outer container with a diameter less than or equal to about 7.62 cm and a volume ranging from about 118 cc to about 1000 cc and the gage pressure of less than about 965 kPA @ 50C, because Applicant has neither placed criticality on the size of the aerosol container nor has disclosed such a sized aerosol container provides an advantage, is used for a particular purpose, or solves a stated problem other than offering a common sized microwavable aerosol container in which the device of Mahajan provides such an end result. Furthermore, one of ordinary skill in the art, would have expected the aerosol container of Mahajan, and applicant’s invention, to perform equally well with either the aerosol container as taught by Mahajan or the claimed aerosol container, because both containers would perform the same function of warming food in microwave. Therefore, it would have been obvious to modify the dispenser of Mahajan to obtain the invention as specified in claim 7 because such a modification would have been considered obvious over the prior art of Mahajan, Hygema, Gueret and Parker in combination.
Regarding claim 9, Mahajan already discloses “The invention very nicely allows for the use of a combination of differing materials. For example, see FIG. 5 wherein one wall 124 may be a high barrier material. An outer wall 122 which is not in contact with the product may be a cheaper material, or recycled material that is not permitted to be used in contact with food products” [0037]. Therefore, making each of the outer container, dispensing valve assembly and product delivery device selected from the group consisting essentially of class 1 recyclable materials as defined by the Society of the Plastics Industry is a well-known practice by skill person in the art.
Regarding claim 11, Mahajan does not disclose a disposable cap, and wherein thermochromic indicia disposed on the disposable cap. However, Gueret in the same field of dispensing product via a microwavable container teaches a thermochromic indicia disposed on the disposable cap ([0045]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Gueret with regard to the indicia on the closure into the aerosol dispenser of Mahajan, Hygema and Parker in combination, in order to operate the device properly and safely.
	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan (US 2002/0005044) in view of Hygema (US 2009/0014679) in view of Gueret (US 2005/0258172) and in view of Parker (US 5,202,677) as applied to claim 1 above, and further in view of Wang (US 2007/0284390).
 	Mahajan, Hygema, Gueret and Parker in combination disclose all the features of the invention except that the product and the propellant are intermixed. However, Wang in the same field of microwavable aerosol container teaches the product delivery device comprises a dip tube (140 fig.1), and the product and the propellant are intermixed (300 fig.3 via mixing 200 and 100). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to substitute the container of the device of Mahajan, Hygema, Gueret and Parker in combination with the container as taught by Wang, in order to offer a simple alternative dispensing unit.
 	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan (US 2002/0005044) in view of Hygema (US 2009/0014679) in view of Gueret (US 2005/0258172) and in view of Parker (US 5,202,677) as applied to claim 1 above, and further in view of Miller (US 2003/0015507).
 	Mahajan, Hygema, Gueret and Parker in combination disclose all the features of the invention except that a second indicia indicating the aerosol dispenser is entirely class 1 recyclable as defined by the Society of the Plastics Industry. However, Miller teaches the commonality of having a readable indicia indicative of container recycling information ([0061]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a recycling indicia as taught by Miller to the container of the device of Mahajan, Hygema, Gueret and Parker in combination, in order to use resources efficiently. Further, an addition of the second indicia indicating the aerosol dispenser is entirely class 1 recyclable as defined by the Society of the Plastics Industry is within the reach of an ordinary skill in the art and does not establish any inventive step over the teaching of the indicia as taught by Miller. 
 	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan (US 2002/0005044) in view of Hygema (US 2009/0014679) in view of Gueret (US 2005/0258172) and in view of Parker (US 5,202,677) as applied to claim 1 above, and further in view of Raichman (US 2011/0009175).
 	Mahajan, Hygema, Gueret and Parker in combination disclose all the features of the invention except that a second indicia is disposed on an internet, the second indicia indicating the aerosol dispenser is suitable for heating in a microwave oven. However, Raichman in the same field of microwave oven heating teaches it is common to have
a second indicia being disposed on an internet indicating the food item is suitable for heating in a microwave oven ([0071]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Raichman with regard to the internet heating instruction into the aerosol dispenser of Mahajan, Hygema, Gueret and Parker in combination, in order to have the convenience of accessing the operation instruction remotely. 	
Response to Arguments
Applicant's arguments filed on 5/23/2022 have been fully considered but they are not persuasive. Applicant argues that the prior arts do not teach all plastic microwavable aerosol dispenser and a second indicia (as cited in claim 1 above) is not visible until the dispenser is heated. As cited in the above, Mahajan discloses a microwavable aerosol dispenser having a polymeric outer container and an inner polymeric container as a product delivery device suitable for heating in a microwave oven. Further, in paragraph ([0047]) Mahajan cites “a grommet (40) which may be of soft metal such as aluminum, or resilient rubber”. It is clearly obvious that Mahajan does not cite of any other metallic part being associated with the dispenser. It appears that the aerosol container of Mahajan is polymeric, however, citation of the prior art to Hygema is intended to provide a teaching that having a polymeric valve in an aerosol container is a common and well-known practice. Regarding the second indicia, Parker properly teaches a second indicia is not visible until the thermochromic layers is heated and, the second indicia comprising thermochromic indicia indicating a trademark (see claim 1 in the above). Therefore, Mahajan, Hygema, Gueret and Parker in combination are properly addressing the commonality of the features of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754